214 F.2d 282
94 U.S.App.D.C. 204
PRENTISS et al.v.AMERICAN UNIVERSITY et al.WRATHER et al.v.AMERICAN UNIVERSITY et al.
Nos. 11942, 11943.
United States Court of Appeals District of Columbia Circuit.
Argued May 18, 1954.Decided June 10, 1954.Petition for Rehearing Denied July 21, 1954.

Messrs. Harry L. Walker and John Hampton Baumgartner, Jr., Assistant Corporation Counsel, Washington, D.C., for the District of Columbia, with whom Messrs. Vernon E. West, Corporation Counsel, Leo A. Rover, U.S. Atty., Chester H. Gray, Principal Asst. Corporation Counsel, Oliver Gasch, Principal Asst. U.S. Atty., and Milton D. Korman, Asst. Corporation Counsel, Washington, D.C., were on the brief, for appellants Prentiss et al.
Mr. James C. Wilkes, Washington, D.C., with whom Messrs. Norman M. Glasgow and George A. Glasgow, Washington, D.C., were on the brief, for appellants Wrather et al.
Messrs. E. F. Colladay and D. C. Colladay, Washington, D.C., with whom Mr. James R. Stoner, Washington, D.C., was on the briefs, for appellee The American University.  Mr. Calvin G. Dworshak, Washington, D.C., entered an appearance for appellee American University.
Messrs. Paul B. Cromelin and Thomas M. Raysor, Washington, D.C., for appellee Lucy Webb Hayes National Training School for Deaconesses and Missionaries.
Mr. Andrew T. Altmann, Washington, D.C., with whom Mr. Clyde D. Garrett, Washington, D.C., was on the briefs, for appellee Equitable Life Ins. Co.
Before EDGERTON, WILBUR K. MILLER, and BAZELON, Circuit judges.
PER CURIAM.


1
An order of the Zoning Commission of the District of Columbia rezoned the campus of the American University from residential 'A' to residential 'A restricted'.  The immediate effect of the order was to prevent the building on the [94 U.S.App.D.C. 205] campus of a hospital to be maintained in connection with a School of Nursing.


2
'The governmental power to interfere by zoning regulations with the general rights of the land owner by restricting the character of his use, is not unlimited, and other questions aside, such restriction cannot be imposed if it does not bear a substantial relation to the public health, safety, morals, or general welfare.'  Nectow v. Cambridge, 277 U.S. 183, 188, 48 S.Ct. 447, 448, 72 L.Ed. 842.  In the District Court, Judge Holtzoff found that the restriction which the rezoning order would impose on the University's right to use its land did not meet this requirement.  He therefore found the order unconstitutional, and set it aside, as taking the University's property without due process of law.  D.C., 113 F.Supp. 389.  We think he was clearly right.  The judgment of the District Court is


3
Affirmed.